COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                               §
     ALLSTATE FIRE AND CASUALTY                                                No. 08-20-00036-CV
     INSURANCE COMPANY,                                        §
                                                                                  Appeal from the
     Appellant,                                                §
                                                                           County Court at Law No. 1
     v.                                                        §
                                                                             of Travis County, Texas 1
     COBEY HARTMAN,                                            §
                                                                            (TC# C-1-CV-19-005425)
     Appellee.                                                 §


                                         MEMORANDUM OPINION

           Appellant Allstate Fire and Casualty Insurance Company has filed an unopposed motion

for voluntary dismissal in this appeal because the parties have settled. See TEX.R.APP.P. 42.1(a).

The motion is granted. Pursuant to the agreement of the parties, we set aside the trial court’s

judgment without regard to the merits, and remand this cause to the trial court for further

proceedings. See TEX.R.APP.P. 42.1(a)(2)(b). Costs of the appeal are taxed against Appellant. See

TEX.R.APP.P. 42.1(d).


August 12, 2020
                                                       YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.

                                                           1
2